Citation Nr: 0727894	
Decision Date: 09/06/07    Archive Date: 09/14/07

DOCKET NO.  05-35 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for low back strain, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel

INTRODUCTION

The appellant served on active duty from November 1981 to 
November 1984.  Other service was performed in 1991.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2004 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDING OF FACT

The appellant's low back strain is currently manifested by 
complaints of low back pain with flexion limited to 55 
degrees, absent findings for listing of the spine, positive 
Goldthwaite's sign, marked limitation of forward bending, and 
osteoarthritic changes of the spine.  There are no neurologic 
deficits.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for low 
back strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5295 (as in 
effect prior to September 26, 2003); 38 C.F.R. § 4.71a, 
Diagnostic Code 5235-5243 (as in effect September 26, 2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the claim for an increased rating for 
low back strain was received in June 2004.  A letter dated 
July 2004 advised the appellant of how VA would assist her in 
obtaining evidence in support of her claim, and notified of 
the appellant of the evidence needed to establish entitlement 
to an increased rating, including the types of evidence that 
could be submitted in support thereof.  Also, VA advised the 
appellant to identify evidence and to submit any copies of 
private treatment in her possession.

The Board finds that the VCAA letter sent to the appellant in 
July 2004 essentially complied with statutory notice 
requirements as outlined above.  However, notice of the 
effective date element was not provided until March 2006, and 
there was no subsequent adjudication of the claim after this 
notice.  This timing error and the absence of a 
readjudication to cure the timing defect are non-prejudicial 
to the appellant because she was not deprived of information 
needed to substantiate her claim and, in the end, the weight 
of the evidence is against her claim.  As the benefit sought 
could not be awarded even had there been no defect, the 
appellant is not prejudiced by a decision in this case.  In 
the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Recent VA 
treatment records have been associated with the claims 
folder.  Additionally, the appellant was afforded a VA 
examination in September 2004 and the opportunity to appear 
for a hearing.  The appellant exercised her right to have a 
hearing and appeared before the undersigned in April 2007.  
At that time, she submitted private treatment records along 
with a waiver of consideration of that evidence by the RO.  
We find that there is no indication that there is any 
additional relevant evidence to be obtained either by the VA 
or by the appellant, and there is no other specific evidence 
to advise hereto obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary). 

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the appellant could or 
should obtain was provided and no additional pertinent 
evidence was submitted.  The claimant has had sufficient 
notice of the type of information needed to support the claim 
and the evidence necessary to complete the application.  
Therefore, the duty to assist and notify as contemplated by 
applicable provisions, including VCAA, has been satisfied.  
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).



Increased Ratings

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2006).  If two evaluations are potentially applicable, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that evaluation; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2006).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2006).

The Court has held that a veteran may not be compensated 
twice for the same symptomatology as "such a result would 
over compensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different Diagnostic Codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 
3.102, 4.3, 4.5.  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The regulations for rating disabilities of the spine were 
twice revised effective September 23, 2002, and effective 
September 26, 2003.  See 67 Fed. Reg. 54345 (Aug. 22, 2002) 
and 68 Fed. Reg. 51454 (Aug. 27, 2003).  The effective date 
of a liberalizing law or VA issue may be no earlier than the 
date of the change in the law or issue. 38 U.S.C.A. § 5110.

Under Diagnostic Code 5295, effective prior to September 26, 
2003, a 20 percent rating is provided for lumbosacral strain 
with muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in a standing position. A 40 
percent rating is warranted for severe disability with 
listing of whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, a loss of lateral motion with osteo- 
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion. 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).

As noted, a new rating formula for the spine became effective 
September 26, 2003.  Under the new rating formula, 
lumbosacral strain is evaluated under the General Rating 
Formula for Diseases and Injuries of the Spine.  Under this 
Formula, forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent disability rating.  Forward flexion of 
the thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine warrants a 40 
percent disability rating.  Unfavorable ankylosis of the 
entire thoracolumbar spine warrants a 50 percent disability 
rating. Unfavorable ankylosis of the entire spine warrants a 
100 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2006).

Normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees and left and right lateral 
rotation are 0 to 30 degrees.  The normal combined range of 
motion for the thoracolumbar spine is 240 degrees.

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology. 38 C.F.R. § 4.40 
(2006). "[F]unctional loss due to pain is to be rated at the 
same level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).

Analysis

The appellant's service-connected lumbar strain is rated as 
20 percent disabling under the criteria of 38 C.F.R. § 4.71a, 
Diagnostic Codes (DCs) 5295 (2002).

Substantive changes were made twice to the portion of the 
Rating Schedule that addresses spine disease, including 
intervertebral disc syndrome, DC 5293.  See 67 Fed. Reg. 
54,345-349 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, DC 
5293 (2003)).  These changes became effective on September 
23, 2002.  See also 68 Fed. Reg. 51,454, 51,458 (Aug. 27, 
2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243).  These changes became effective on September 26, 2003.

Generally, in a claim for an increased rating, where the 
rating criteria are amended, the Board considers both the 
former and the current schedular criteria but, should an 
increased rating be warranted under the revised criteria, 
that award may not be made effective before the effective 
date of the liberalizing change.  See VAOPGCPREC 7- 2003 
(Nov. 19, 2003); VAOPGCPREC 3-2000 (April 10, 2000); 38 
U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.

The Board notes that the appellant was provided notice of the 
revised regulations in the September 2005 SOC.  Thus, the 
Board finds that we may proceed with a decision on the merits 
of the claim, with consideration of the original and revised 
regulations, without prejudice to the appellant.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

The Board also notes that the old DC 5293, effective prior to 
September 23, 2002, which rates intervertebral disc syndrome, 
is not for application in this case.  There is no indication 
in the objective record that the appellant suffers from any 
intervertebral disc disease.

The Board has evaluated the disability under all other 
applicable diagnostic codes in effect prior to September 23, 
2002, to determine whether the appellant could have been 
rated higher than 20 percent. However, the appellant was 
never diagnosed with fracture of the vertebra, nor does the 
medical evidence show she had ankylosis of any portion of his 
spine.  Therefore, 38 C.F.R. § 4.71a, DCs 5285-5289 (2002) 
are not for application.

38 C.F.R. § 4.71a, DC 5292 awards a 20 percent disability for 
moderate limitation of motion, and 40 percent disability for 
severe limitation of motion of the lumbar spine.  The 
objective evidence of record does not demonstrate that the 
veteran had severe limitation of motion of the lumbosacral 
spine.  The appellant's range of motion in all planes was 30 
degrees on VA examination in September 2004, but the examiner 
commented on poor effort and repetitive testing showed no 
changes.  Private treatment records dated August 2006 reflect 
that on range of motion testing there was 55 degrees of 
flexion, 5 degrees of extension, and 25 degrees of bilateral 
rotation.  In sworn testimony, the appellant reported that 
her flexion was generally limited to 55 degrees and that she 
will not flex if she feels any pain.  See April 2007 
Transcript at 6.  The appellant's range of motion more 
closely approximates the criteria for a 20 percent rating 
and, therefore, an increase under this criteria is not 
warranted.
Under Diagnostic Code 5295, effective prior to September 26, 
2003, a 20 percent disability evaluation is for application 
with muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  An increase 
to a 40 percent rating is warranted when severe, with listing 
of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo- 
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.

The evidence of record shows the appellant underwent VA 
examination in September 2004.  She complained of back pain 
in the left posterior iliac crest region, and pain twice a 
week with occasional spasms aggravated by lots of bending 
movements.  However, there is no evidence of listing of the 
whole spine to the opposite side or positive Goldthwaite's 
sign.  In addition, while the appellant could only forward 
flex to 30 degrees out of 90 degrees, private treatment notes 
dated August 2006 reflect 55 degrees of flexion and she 
testified that her flexion was generally limited to 55 
degrees.  The evidence of record considered as a whole does 
not demonstrate marked limitation of forward bending in a 
standing position.  In addition, VA x-ray reports from August 
2004 show normal lumbar spine alignment, normal endplates, 
and normal disc spaces.  On VA examination in September 2004, 
the examiner noted that the appellant's paraspinal soft 
tissues lacked any pathology.  Examination revealed no gait 
dysfunction.  Finally, abnormal mobility on forced motion is 
not shown on either VA examination in September 2004 or 
private treatment records dated August to October 2006.  On 
VA examination in September 2004, the examiner reported poor 
effort by the appellant and no demonstrable manifestations of 
pain.  He noted that repetitive testing showed no losses in 
the range of motion or changes in neurological function.  
Paraspinal musculature was non-tender, lower extremity 
sensation was intact, and motor examination was 
"characterized by questionable effort and breakaway 
effort."

Like the VA examination and private treatment records, VA 
treatment notes reflect no listing of the whole spine to the 
opposite side or positive Goldthwaite's sign.  VA treatment 
records dated January to April 2004 show that the appellant 
was seen for low back pain radiating down the left leg.  She 
was prescribed predisone and flexeril, and she was advised to 
not lift, push, or pull things greater than 20 pounds.  
Private treatment records dated August to October 2006 
similarly show complaints of multiple joint pain, including 
the low back and lower extremities.  In August 2006, clinical 
findings were positive for muscle spasms and significant 
facet tenderness.  Range of motion testing showed 55 degrees 
of flexion, 5 degrees of extension, and 25 degrees of 
bilateral rotation.  The impression was lumbar spine 
radiculitis.  In August 2006 for pain management, the 
appellant received a nerve root block injection at left L4 
and L5 and surrounding mid dorsal spaces.

In view of the above, the Board finds that the criteria for 
an increased rating under diagnostic code 5295 (lumbosacral 
strain) are not met.

Effective September 23, 2002, the criteria for rating 
intervertebral disc syndrome were amended.  However, these 
changes do not affect the appellant since there is no 
evidence that he has intervertebral disc syndrome.

As noted above, effective September 26, 2003, the criteria 
for rating diseases and injuries of the spine were amended.  
With regard to rating the orthopedic manifestations of the 
appellant's lumbar strain under the general rating formula, 
an increase to 40 percent is not warranted, because the 
appellant has not demonstrated forward flexion of the 
thoracolumbar spine to 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine.

With regard to an increase to a 40 percent disability rating 
under the criteria in effect since September 26, 2003, the 
Board finds while forward flexion of the thoracolumbar spine 
limited to 30 degrees on VA examination in September 2004, 
she acknowledged in sworn testimony that she generally had 
forward flexion to 55 degrees, which is corroborated by her 
private treatment records.  Therefore, an increase to a 40 
percent rating based on the isolated range of motion findings 
from the September 2004 VA examination is not warranted.  
Additionally, the Board is cognizant that the 30 degrees of 
flexion shown only on VA examination in September 2004 may 
have been the result of poor effort based on the VA examiners 
comments and the absence of any other objective findings for 
flexion limited to 30 degrees or less.  Therefore, an 
increased rating is not warranted under the rating criteria 
in effect since September 26, 2003.

Finally, the Board notes that it has considered the 
appellant's functional loss due to pain on motion, under the 
provisions of 38 C.F.R. §§ 4.40, 4.45 for all rating codes 
potentially applicable to the appellant's disability.  DeLuca 
v. Brown, 8 Vet. App. 202, 207-8 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

The Board finds that the effects of pain reasonably shown to 
be due to the service-connected low back disability are 
contemplated in the 20 percent rating currently assigned.  
There is no indication that pain or any other impairment, due 
to disability of the spine, has caused functional loss 
greater than that contemplated by the 20 percent evaluation 
assigned; any additional functional impairment is not 
tantamount to, nor does it more nearly reflect, ankylosis of 
the spine.  38 C.F.R. § 4.40, 4.45; DeLuca v. Brown, supra. 

The Board has been presented with a conflict in the record.  
The Board is under an obligation to weigh the evidence and 
provide reasons for assigning greater weight to some evidence 
over other evidence.  The current evaluation contemplates 
forward flexion greater than 30 degrees or a combined range 
of motion not greater than 120 degrees.  In order to warrant 
an increased evaluation, there must be actual limitation of 
motion of forward flexion to 30 degrees or the functional 
equivalent of limitation of forward flexion to 30 degrees or 
less.  See DeLuca.  The appellant has asserted that she is 
more severe than evaluated and there is one report noting 
that forward flexion stopped at 30 degrees.  However, the 
Board concludes that the appellant's remaining functional use 
is greater than 30 degrees.  She has presented credible 
testimony that she retains the ability to forward flex to 
greater than 30 degrees.  Clearly, she is competent to report 
her ability to bend.  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  Her testimony is also consistent with most of the 
medical evidence.  In regard to the one result of 30 degrees, 
the examiner noted that the results were clouded due to her 
Waddell's and breakaway testing for strength.  Under the 
circumstances, the Board concludes that the finding of 
limitation to 30 degrees is of less probative value than the 
other objective evidence and her testimony.  Stated 
differently, the report of limitation of flexion to 30 
degrees is unreliable.

ORDER

An evaluation greater than 20 percent for low back strain is 
denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


